DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, first paragraph rejection of Claims 7 – 10, 14, 16 – 17, 19, 22 and 70 – 72, of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 112, second paragraph rejection of Claim 70, of record on page 2 of the previous Action, is withdrawn.

NEW OBJECTIONS
Information Disclosure Statement
3.	The information disclosure statement filed March 30, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copy of Cite No. 16 has been provided and the date of Cite No. 36 is incorrect (should be May 26, 2019 according to the copy provided).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

NEW REJECTIONS
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 72 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  A permanent adhesive layer between an outer film layer and an inner film layer is not disclosed in the original specification.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a s joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 7 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘are offset from one another’ is indefinite as the phrase ‘at least one of’ means that the claimed invention is not necessarily limited to a resealable opening that includes 

8.	Claim 70 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘blend about’ is indefinite as its meaning is unclear. For purposes of examination, the phrase will be interpreted to mean ‘blend of about.’

Claim Rejections – 35 USC § 103
9.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.       Claims 7, 10, 14, 16 – 17, 19 and 72 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fenech et al (WO 2014/164416 A1) in view of Schmidt et al (U.S. Patent No. 4,143,858).
With regard to Claim 7, Fenech et al disclose a package (paragraph 0090) comprising a film comprising a first film layer and a second film layer, the first film layer having a pressure sensitive adhesive ‘16’ (paragraph 0087; Figure 3); the layer of adhesive is therefore a bonding layer, and the second film layer enables release of the bonding layer, when pressure is applied; the bonding layer is disposed adjacent the second film layer, because the first film layer is disposed over the width of the second film layer (paragraph 0087); an opening feature is formed in the film (paragraph 0090); the pressure sensitive adhesive is disposed on a film 
Schmidt et al teach a pressure sensitive adhesive (column 1, lines 61 – 62) comprising polybutene – 1 (polyolefin comprising 1 – butene; column 2, lines 10 – 25) for the purpose of obtaining an adhesive that has permanent tackiness (column 1, lines 5 – 10).
It therefore would have been obvious for one of ordinary skill in the art to provide for polybutene – 1 in order to obtain permanent tackiness as taught by Schmidt et al.

With regard to Claim 14, an inner film layer and bonding layer having different polarities would therefore be obtained.
With regard to Claim 16, the bonding layer is therefore a thermoplastic.
With regard to Claim 17, a sealant layer is disclosed that is an adhesive that produces a cold seal (paragraph 00134), therefore sealed to form a package having an interior and a top wall, the opening feature disposed in the top wall so that the upper portion can be pulled back.
With regard to Claim 19, an upper portion is disclosed comprising shoulder portions, as shown in Figure 27 (paragraph 00117) and also comprises portions extending longitudinally from ends of the shoulder portions with tear delimiting features at distal ends (tear – limiting ends such as a hook configuration; paragraph 00117).
With regard to Claim 72, because Fenech et al disclose that the package comprises a film comprising adhesive, it would have been obvious for one of ordinary skill in the art to provide for an additional layer of adhesive between the outer film layer and the bonding layer. The additional layer of adhesive would therefore be a permanent adhesive layer, and the outer film layer would cover, and be continuously attached to, an entire surface of the permanent adhesive layer.



11. 	Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fenech et al (WO 2014/164416 A1) in view of Schmidt et al (U.S. Patent No. 4,143,858) and further in view of Klug et al (U.S. Patent No. 3,977,160).

Klug et al teach that it is known in the art for a package of chocolates to comprise a tray, for the purpose of holding 250 g of chocolates (column 1, lines 12 – 18).
It therefore would have been obvious for one of ordinary skill in the art to provide for a tray in order to hold 250 g of chocolates as taught by Klug et al.

12. 	Claim 70 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fenech et al (WO 2014/164416 A1) in view of Schmidt et al (U.S. Patent No. 4,143,858) and further in view of Schroeyers et al (U.S. Patent Application Publication No. 2011/0104487 A1).
Fenech et al and Schmidt et al disclose a package as discussed above. The bonding layer taught by Schmidt et al also comprises olefinic elastomer that is styrene – butadiene (column 4, lines 12 – 24 of Schmidt et al). Fenech et al and Schmidt et al fail to disclose about 75 wt% to 90 wt% elastomer and about 5 wt% to 25 wt% polybutene – 1. However, Schroeyers et al teach that it is known in the art to provide for about 25 wt% to about 65 wt% of a block copolymer component (paragraph 0034) that is styrene – butadiene (paragraph 0028) and polybutene – 1 (polymer comprising 1 – butene; paragraph 0050) in the amount of at least about 5 wt% (paragraph 0051) for the purpose of providing an adhesive applicable to any substrate (paragraph 0090). 
It therefore would have been obvious for one of ordinary skill in the art to provide for about 25 wt% to about 65 wt% styrene – butadiene and polybutene – 1 in the amount of at least .

	

13. 	Claim 71 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fenech et al (WO 2014/164416 A1) in view of Schmidt et al (U.S. Patent No. 4,143,858) and further in view of Kim et al (WO 2014/196788 Al; U.S. Patent No. 9,862,784 B2 is used as English translation).
Fenech et al and Schmidt et al disclose a package as discussed above. Fenech et al and Schmidt et al fail to disclose the claimed difference in polar component of surface free energy. However, it would have been obvious for one of ordinary skill in the art to provide for an inner layer comprising nylon 12, as an inner layer comprising nylon is disclosed by Fenech et al. Additionally, Kim et al teach that it is well known in the art to provide for pressure sensitive adhesive comprising polybutene that is unmodified, because additional polar groups have not been incorporated (polybutene having high reactivity has not been preferred for use in pressure sensitive adhesives; column 1, lines 45 – 54). It would have been obvious for one of ordinary skill in the art to provide for a bonding layer that comprises unmodified polybutene in order to provide for a pressure sensitive adhesive that is well known in the art as taught by Kim et al. The claimed difference in polar component of surface free energy would therefore be obtained, as disclosed in Table 1 of the instant specification.


14.	Applicant’s arguments regarding the 35 U.S.C. 112, first paragraph rejection of Claims 7 - 10, 14, 16 – 17, 19, 22 and 70 – 72 and 35 U.S.C. 112, second paragraph rejection of Claim 70, of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782